CONCURRING OPINION {¶ 21} I concur in all respects with the majority opinion, but write separately to point out that Taylor's Supremacy Clause argument has not only been rejected by two other appellate districts, see State v.Davie (Dec. 21, 2001), Trumbull App. No. 2000-T-0104 and the Twelfth District in State v. McGuire (Apr. 23, 2001), Preble App. No. CA2000-10-011, but Taylor's current counsel was also counsel of record in those cases yet failed to cite them as contrary authority to his position.
 {¶ 22} Although the ethical obligation to disclose contrary legal authority only applies in the controlling jurisdiction, see DR7-106(B)(1), and these cases are from other appellate districts, I nonetheless would maintain that defense counsel should have called these cases to our attention, particularly since he was counsel of record in those cases and acknowledged at oral argument that he knew these cases were contrary to his position.